Citation Nr: 1626373	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-15 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a kidney disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to service connection for a left wrist disorder.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for eczema.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to September 1976, and from October 1976 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a statement dated in June 2014 the Veteran withdrew his request for a hearing before a Veterans Law Judge of the Board.  The appeal was previously before the Board in January 2015 when it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus.  The Veteran has contended that his diabetes mellitus is secondary to his hypertension.  In addition, the Veteran has reported that he had inland service in Vietnam.

An October 2006 Department of the Navy statement indicated that the Veteran was diagnosed with diabetes mellitus, type II.

In a January 2007 response to a Request for Information, it was noted that they were unable to determine whether or not the Veteran had in country service in the Republic of Vietnam.

Personnel records reveal that the Veteran was assigned to Attack Squadron 153 beginning December 1972 through to June 1974.  A service treatment record reveals that the Veteran received treatment aboard CVA-34 (U.S.S. Oriskany) in January 1973.  A webpage associated with the claims file indicates that the U.S.S. Oriskany was stationed in the waters off the Republic of Vietnam from June 1972 to March 1973.

The records do not reveal that the deck logs or other service records regarding the Veteran's period of duty aboard the U.S.S. Oriskany have been obtained and associated with the claims file.  Further development must be conducted to determine where that ship was stationed, and whether any area meets the definition of an inland waterway in light of Gray v. McDonald, 27 Vet. App. 313 (2015).  Remand is necessary for attempts to be made to obtain deck logs and any other pertinent information regarding the whereabouts of the U.S.S. Oriskany from December 1972 to March 1973.  38 C.F.R. § 3.159(c) (2015).

The Veteran seeks entitlement to service connection for a kidney disorder.  In a January 2015 remand the Board noted that the Veteran contends that his kidney disorder had its onset in during his period of service when he suffered from urinary tract infection and as informed that his laboratory results revealed findings of proteinuria.  The Veteran's service treatment record shows that he was treated for urinary problems in February 1973 and June 1992.  The service treatment records do not reveal a finding of proteinuria.  However, the Veteran was noted to have proteinuria in 1995 and has since developed kidney disease.  The Board identified a May 2014 private provider note that indicated that it was difficult to ascertain how long the Veteran had proteinuria as preceding micro albuminuria is often undetected by regular urinalysis test, and it was possible that he had micro albuminuria for a few years prior to 1996.  The Board found that the January 2014 VA examination did not provide an opinion regarding whether the Veteran had kidney disorder related to service.  As such, the Board remanded the claim for a VA medical examination.  

In a private physician statement dated in March 2012 it was noted that the Veteran's chronic kidney disease was due to his diabetes mellitus.  Another treatment note dated in August 2012 noted that the leading thought was that the chronic kidney disease was related to focal segmental glomerulosclerosis (FSGS) secondary to morbid obesity.  A May 2014 VA note indicated that the Veteran's chronic kidney disease was due to FSGS from either obesity or recurrent infection.

In May 2015 the Veteran was afforded a VA medical examination.  The June 2015 report of the examination stated that the Veteran's kidney disease is secondary to diabetes.  Thereafter the examiner noted that the Veteran's Report of Medical History, dated in June 1992, attested to the health of the Veteran as outstanding and the Medical Reports available showed well normal blood pressure readings.  The Veteran's diagnosis of chronic kidney disease occurred years after service.

The May 2015 medical opinion rationale is based solely on the 1992 separation examination.  Although the examiner states that the Veteran's chronic kidney disease is secondary to diabetes, the examiner does not comment on the significance of the proteinuria.  In addition, the examiner was inconsistent in stating in one place he was diagnosed in 1995 and in another 2001.  As such, it is necessary to obtain another VA medical opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that he developed bilateral hearing loss as a result of exposure to loud noises while performing his duties near the flight lines during his naval service.  The Veteran's service personnel record reflects that his lay assertions of noise exposure are consistent with his naval service.  A May 2010 VA audiology treatment record indicates that the Veteran has bilateral hearing loss disability as defined by VA based on his word recognition scores.

In January 2015 the Board remanded the claim for a VA medical opinion regarding whether the Veteran had a current bilateral hearing loss disability that is etiologically related to his period of active service.

The Veteran was afforded a VA medical examination in May 2015.  Audiological evaluation revealed hearing loss pursuant to 38 C.F.R. § 3.385 in the left ear but not the right ear.  The examiner rendered the opinion that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale provided was that the Veteran's enlistment audiogram noted normal hearing upon and his hearing was again normal when discharged from service.  The examiner noted that it was at least as likely as not due to presbycusis based upon the Veteran's age.  The examiner did not comment upon the finding that the Veteran was exposed to loud noise in service and, although noting that it was at least as likely as not due to presbycusis, the examiner did not provide adequate rationale for why it is not at least as likely as not due to exposure to loud noise in service.  As the absence of evidence of hearing loss in service is not a bar to service connection for hearing loss, the Board finds this opinion to be inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, the claim must be remanded for another VA to obtain another medical opinion.

The Veteran seeks entitlement to service connection for right and left wrist disorders.  In a January 2015 remand, the Board noted that the evidence suggested that the Veteran had neurological involvement in his upper extremities associated with his diabetic neuropathy.  The Board stated that it must defer adjudication of the bilateral wrist disorder until resolution of the inextricably intertwined kidney and diabetes mellitus claims.  

Review of the claims file reveals a May 2011 electromyography (EMG) report that showed bilateral median neuropathy at the wrist (i.e. carpal tunnel) rated severe on the right and moderate on the left and probable coexisting mild sensory motor polyneuropathy.

In May 2015 the Veteran was afforded a VA medical examination regarding multiple disorders.  The June 2015 examination report indicated that the Veteran had diabetic peripheral neuropathy but did not find any upper extremity peripheral neuropathy.  The examiner did not comment upon the findings of the May 2011 EMG.  As such, the Board finds the opinion to be inadequate and the claims must be remanded.  See Dalton, 21 Vet. App. at 23.

The Veteran seeks entitlement to service connection for hypertension.  In the January 2015 Board remand it was noted that the Veteran's hypertension claim was inextricably intertwined with the Veteran's claim for kidney disease.  An October 2013 VA examination reported that the Veteran's hypertension was due to his renal dysfunction.  A May 2015 VA examination, discussed a June 2015 examination report, found that the Veteran's hypertension was aggravated by the Veteran's diabetes mellitus; however, provided not opinion regarding whether the Veteran's hypertension was directly related to the Veteran's active service.  However, the examiner rendered the opinion that it is less likely as not that the currently diagnosed headaches had an onset during service or are otherwise related to any aspect of the Veteran's period of service.  The rationale provided was that additional evidence was necessary to support service connection and that retirement examination notes were negative for headaches.  As this opinion is unclear regarding the history of the Veteran's headaches and relies solely upon the examination at separation from service, the opinion is inadequate.  

In addition, service treatment records reveal elevated blood pressure readings while in service including 130/90 in November 1987, and 180/90 in March 1989, as well as blood pressure notes in August 1984.  The examiner did not discuss these notations.  Thus, the Board finds that another VA medical opinion must be obtained.  

The Veteran seeks entitlement to service connection for obstructive sleep apnea.  The Veteran has submitted a March 2012 lay statement from a former fellow shipmate that indicated that the Veteran was a loud sleeper in service.  He also noted that the Veteran would drift into a light sleep while having conversations and while in quieter surroundings.  Post service the Veteran was diagnosed with obstructive sleep apnea.  

In a January 2015 remand the Board found that the claim for obstructive sleep apnea was inextricably intertwined with the claim for kidney disease based upon an assertion of the Veteran in December 2012.

The Veteran has not been afforded a VA medical examination with regard to his obstructive sleep apnea.  As the Veteran currently has obstructive sleep apnea and as a former shipmate has reported loud sleeping and somnolescence in service, the Board finds it necessary remand the claim for the Veteran to be afforded a VA medical examination.  38 C.F.R. § 3.159(c)(4); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks entitlement to service connection for headaches.  In a January 2015 remand, the Board notes that the service treatment records reveal that the Veteran was treated for tension headache in August 1984 and ordered that the Veteran be afforded a VA medical examination.  The Veteran was afforded a VA medical examination in May 2015.  The subsequent June 2015 examination report diagnosed the Veteran with migraine headaches.  The examiner noted that the Veteran experienced persistent headaches in 1980, was exposed to repetitive chemic fumes, pain, and industrial chemical, and went to medical for evaluation, diagnosed with migraine headaches, and was recommended conservative management with over the counter aspirin which helped.  The examiner rendered the opinion that it is less likely as not that the Veteran's currently diagnosed headaches had an onset in service or are otherwise related to any aspect of the Veteran's period of service.  The rationale provided was that the retirement examination notes were negative for symptoms of headaches.  As the examiner relied solely upon the Veteran's examination at separation from service, the examination is inadequate.  See Dalton v. Nicholson, 21 Vet. App. at 23.  Thus, another VA medical opinion must be obtained.

The Veteran seeks entitlement to service connection for eczema.  The Veteran's service treatment records reveal treatment for asteatotic eczema and there are multiple notations of rash.  A June 2010 VA examination report noted that the Veteran complained of recurrent eczema every three to four months that last for a couple of days for which he treats with cortisone cream, but there was no evidence of skin problems on clinical evaluation.  The examiner diagnosed eczema but did not provide an opinion regarding whether the Veteran had recurrent eczema related to active service.  In January 2015 the Board remanded the claim for a medical opinion to be obtained regarding the etiology of the Veteran's eczema.  

The Veteran was afforded a VA medical examination in May 2015.  In the June 2015 report of the examination the Veteran was diagnosed with eczema.  The examiner noted that the Veteran experienced persistent itchy rash in both arms, hands, and legs.  He went to medical for evaluation, was diagnosed with eczema, and was prescribed topical ointment unconfirmed type which helped.  The examiner noted that the full medial report was not available for review.  The examiner found that the Veteran had active intermittent symptoms of eczema but was controlled with as needed over the counter moisturizing cream.  Thereafter, the examiner rendered the opinion that it is less likely as not that the Veteran has recurrent eczema with an onset during service or caused by any aspect of the Veteran's period of service.  The rationale provided was that retirement examination notes were negative for symptoms of a skin condition.  As the examiner relied solely upon the Veteran's examination at separation from service in rendering an opinion, the opinion is inadequate.  Id.  Thus, the claim must be remanded to obtain another medical opinion.  

On remand, attempts must be made to obtain all VA treatment records regarding the Veteran dated since June 2015.  38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran dated since June 2015.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Undertake appropriate development through official sources to determine whether the U.S.S. Oriskany operated in the inland waters of Vietnam the period December 1972 to March 1973, to include obtaining deck logs.  All efforts should be documented in the claims file.  If additional information is needed from the Veteran to permit an inquiry, such should be requested.

3.  Thereafter, arrange for a VA medical examiner to render an opinion(s) regarding the etiology of the Veteran's kidney disorder, bilateral hearing loss, right and left wrist disorders, hypertension, headaches, and eczema disabilities.  The Veteran's VA claims file must be furnished to the examiner(s) or the examiner's designee for use in the study of this case.  In the event the examiner(s) determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination. 

With regarding to the claim for kidney disorder, the examiner must comment upon the Veteran's proteinuria and the prior medical examinations.

With regard to the claim for bilateral hearing loss, the examiner must comment upon the Veteran's exposure to loud noise in service and presbycusis.

With regard to the claims for right and left wrist disorders, the examiner must comment upon the significance of carpal tunnel syndrome, peripheral neuropathy, and the Veteran's diabetes mellitus.

With regard to the claim for hypertension, the examiner must comment upon the elevated blood pressure readings in service with regard to the Veteran's current hypertension.

With regard to the claim for headaches, the examiner must comment on the significance of the Veteran's in service headaches with regard to the Veteran's current headaches.

With regard to the claim for eczema, the examiner must comment on the significance of the Veteran's in service notation of eczema and rashes with regard to the Veteran's current eczema.

In rendering the opinions the examiner should comment upon the prior VA examination reports.

4.  Thereafter, afford the Veteran a VA medical examination to determine the nature, extent, onset, and etiology of the Veteran's obstructive sleep apnea.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the lay statements of record, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea is related to or had its onset during service and/or is related to his kidney and/or diabetes mellitus disabilities.  The examiner should set forth a complete rationale for all findings and conclusions.

5.  Thereafter,  readjudicate the issues.  If the benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


